Citation Nr: 1105974	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-50 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 percent for bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from February 1960 to March 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The record reflects that the Veteran requested a video-conference 
hearing, but in correspondence received at the Board in November 
2010, he cancelled the hearing request.

FINDING OF FACT

In November 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2009, the Veteran submitted a substantive appeal 
indicating that he wished to appeal the issue listed in the 
December 2009 statement of the case.  This perfected his appeal 
to the claim of entitlement to a rating in excess of 10 percent 
for bronchitis.  In correspondence received at the Board in 
November 2010, however, the Veteran indicated that he wished to 
withdraw his appeal as to this issue.

A substantive appeal may be withdrawn on the record at a hearing 
by the Veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2010).

As the Veteran withdrew his appeal as to the issue of entitlement 
to a rating in excess of 10 percent for bronchitis, there remain 
no allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to review 
this issue.  The claim must therefore be dismissed.


ORDER


The appeal of the claim of entitlement to a rating in excess of 
10 percent for bronchitis is dismissed.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


